Citation Nr: 0936316	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-11 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a perforated left 
tympanic membrane.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1974 to January 
1975.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record reveals that a remand for 
additional development is necessary with respect to the issue 
of whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a 
perforated left tympanic membrane and left ear hearing loss.

The record reflects that the Veteran requested a Travel Board 
hearing before a member of the Board at the RO in his 
substantive appeal filed in April 2007. After reporting 
inability to attend two hearings (the last in October 2008), 
the Veteran again asked the RO to reschedule his hearing.  
However, the hearing was not rescheduled and the request for 
a hearing remains pending.

Accordingly, the case is REMANDED for the following action:

Please schedule the Veteran for a Board 
hearing at the RO before a member of the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

